DETAILED ACTION
This office action is in response to the application filed on 11/19/2020.
Claims 1-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims benefit of 62/939,323 filed on 11/22/2019

Drawings
The drawings filed on 11/19/2020 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data store”, “user interface”, and “analysis module” in claim 10 and/or claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (Kramer et al., US10,540,259B1) in view of Rajagopalan (Rajagopalan et al., US2018/0039567A1).
With respect to claims 1 and 10, Kramer discloses:
A method and/or system for monitoring server-side application execution, comprising: in an information processing apparatus (i.e., “Host Machine” – see Fig.2, items 210A-C) comprising at least one computer processor (i.e., “Processing Device” – see Fig.2, items 220A-C and Fig.8 - 802): 
deploying an application having a plurality of microservices to a cloud environment (i.e., “production environment” – see Fig.1, 6-7, items 100; Also see col.3, lines 8-23, “one or more distributed applications 110 are executed in a production environment 100… Application 110 may be relatively simple or relatively complex, potentially being made up of a plurality of microservices…”), wherein each microservice is associated with an agent that collects execution information for the microservice (i.e., “Agent” – see Fig.2, items 256, 258; Also see col.5, lines 50-55, “ an agent 256, 258 may reside on each of host machines 210A-210B (e.g., as part of distributed applications 110A-110B). This agent may provide information to a debugger core 270 including captured inputs received by application 110 during live execution”); 
executing (i.e., “Live execution”) a transaction with the application (i.e., Fig.4, step 405 – Run live execution of distributed application in production environment); 
[a first microservice of the plurality of microservices assigning a unique identifier to the transaction] and executing a first portion of the transaction (i.e., col.7, lines 62-64, “At block 410, method 400 captures trace data representing the live execution of the distributed application. In one embodiment, during the live execution, the distributed application 110 may make one or more calls to a plurality of component services”); 
the agent for the first microservice collecting first portion execution information in a transaction log [and associating the transaction log with the unique identifier] (i.e., Fig.4, step 410 – “Capture trace data representing execution of distributed application”; Also see Fig.6-7, items 373 - “Input data”); 
a second microservice of the plurality of microservices executing a section portion of the transaction (i.e., Fig.3, step 415 – “Capture inputs received by distributed application in response to requests made during execution”); 
the agent for the second microservice collecting second portion execution information in the transaction log (i.e., Fig.4, step 420 – “Store inputs in put data log for use in off-line debugging of distributed application”; Also see Fig.6-7, item 372 - “Trace data”) [associated with the unique identifier]; and 
outputting the transaction log (i.e., Fig.1, items 102, 103, “database” – Kramer discloses outputting to debugging environment from production environment. See col.3, lines 61-65, “Once captured and stored in database 102, the inputs can be used during a replay execution of the distributed application 110 in debugging environment 150”).
Kramer does not explicitly disclose the first microservice of the plurality of microservices assigning a unique identifier to the transaction and associating the transaction log with the unique identifier.
However, Rajagopalan discloses each microservice has a logging agent (i.e., Fig.5, 504A-C and 508A-C – notes: each microservice 504 includes a logging agent 508), and the first microservice of the plurality of microservices assigning a unique identifier to the transaction and associating the transaction log with the unique identifier (i.e., “event_id”, see paragraph [0046], “User interface event log can include entries respectively representing user interface events …user interface event log entry associated with a user interface event can include a timestamp, an event_id, a UI element name, a UI element identification”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rajagopalan unique identifier into Kramer’s log by using and assigning the unique identifier to the transaction/event and associating the transaction/event log with the unique identifier. One would have been motivated to do so to unique identify the user interface events and API call invocations for different platforms as suggested by Rajagopalan (i.e., paragraph [0051], “analyze previous and/or current logs to learn respective unique identifiers for user interface events and API call invocations for different platforms”).

With respect to claims 2 and 11, Kramer discloses:
 	wherein the first portion execution information and the second portion execution information each comprise at30PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500347least one of a class name, a method name, a method signature, an argument, a return object, an exception, a field detail, a start time, an end time, and an elapsed time (i.e., “parameters” – argument, “results” – return object, “timestamps” – start time, and “may document a plurality of calls” – method/method names; see col.8, lines 7-13, “ A code trace can identify which services are invoked by a particular service, along with associated metadata such as parameters, timestamps, results, and so on. The trace data may represent the live execution of a distributed application 110 and may document a plurality of calls to a plurality of component services of the distributed application 110”).

With respect to claims 4 and 13, Kramer discloses:
 	identifying a root cause of an unsuccessful execution of the transaction using the transaction log (i.e., Fig.5, step 515-535, “Launch program debugger in integrated development environment”, “Run replay execution…using trace data”, and “Cause presentation of debugging output in user interface”).  

With respect to claims 9 and 17, Kramer discloses:
replaying the execution of the transaction at a user interface based on the transaction log (i.e., Fig.5, steps 500-535, “Replay Debugging”, “Run replay execution…using trace data”, and “Cause presentation of debugging output in user interface”).  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer and Rajagopalan  as applied to claims 1 and 10 above, and further in view of Rawlins (Rawlins et al., US2009/0307763A1) 
With respect to claims 3 and 12, Kramer modified by Rajagopalan does not explicitly disclose, however Rawlins discloses:
deleting the transaction log in response to successful execution of the transaction (i.e., “removal of log” – see paragraph [0118], “periodic scheduled database maintenance including cleanup…for deletion as well as removal of log…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Rawlins cleanup method into Kramer and Rajagopalan.
One would have been motivated to do so to perform maintenance and cleanup by deleting/removal useless assets including the log as suggested by Rawlins (i.e., paragraph [0118], “periodic scheduled database maintenance including cleanup of queues and other assets flagged for deletion as well as removal of log…”).

Claims 5-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer and Rajagopalan as applied to claims 1 and 10 above, and further in view of Gadde (Gadde et al., US10,223,644B2) 
With respect to claims 5 and 14, Kramer modified by Rajagopalan does not explicitly disclose, however Gadde discloses:
 	executing an action in response to an unsuccessful execution of the transaction based on the transaction log and communicates the action to one or more agent for implementation (i.e., Fig.5V, step 516 – Determine a root cause of a failure…, step 518 – Automatically recommend an action…, step 520 – Proactive take actions…).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gadde actions into Kramer and Rajagopalan. One would have been motivated to do so to resolve a problem caused by the failure as suggested by Gadde (i.e., col.13, lines 58-62, “may automatically recommend an action…to resolve a problem caused by the failure…take actions to keep the data center in a normal state…”).

With respect to claims 6 and 15, Gadde further discloses:
wherein the action comprises at least one of modifying input data for the transaction, [adding memory resources, adding CPU resources, and adding storage resources] (i.e., Fig.5B, step 520-522 – Proactive take action… and Apply human knowledge in real time as an input…).
One would have been motivated to do so to resolve a problem caused by the failure as suggested by Gadde in claims 5 and 14 above.

With respect to claims 7 and 16, Gadde further discloses:
wherein the action is selected based on a trained machine learning model (i.e., “behavioral model using the machine learning algorithm”, see Fig.5B, step 520 – Proactive take actions…based on the behavioral model using the machine learning algorithm).  
One would have been motivated to do so to resolve a problem caused by the failure as suggested by Gadde in claims 5 and 14 above.

With respect to claim 8, Gadde further discloses:
training the machine learning model with a result of the application of the action (i.e., Fig.5B, step 522-524, – apply human knowledge in real time as input, Improve the behavioral model based on the human knowledge. Notes : training/improving the behavioral model using the machine learning algorithm based on the result of the input).  
One would have been motivated to do so to resolve a problem caused by the failure as suggested by Gadde in claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joao Pedro Gomes Silva, "Debugging Microservices", discloses a method for microservices debugging including distributed tracing, recording and replaying by using log.
Santana et al., "Transparent Tracing of Microservice-based Applications" discloses a method to transparent tracing microservice based application by monitoring, tracing and debugging based on logging.
Agarwal et al., (US2021/0133015A1) discloses a method for tracing error in microservices-based application using tracing log including tracing ID.
Jordi Mola (US2019/0012255A1) discloses a method for debugging using replaying time-travel traces and machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 /Z.W/ Examiner, Art Unit 2192                                                                                                                                                                                                       
/S. SOUGH/SPE, AU 2192/2194